DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 08/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 17/202410 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Status of Claims
 Claim 1 is amended. Claim 10 is cancelled. Claims 16-18 are new. Claims 1-9 and 11-18 are examined herein.
Status of Previous Rejections
The rejection of Claims 1-7, 9 and 11-15 under 35 U.S.C. 103 as being unpatentable over Hirota (US 2017/0365384), and further in view of Jang (US 2018/0218835) have been withdrawn in view of the amendment.
The rejections of Claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/202410 (US 2021/0313099) have been withdrawn in view of the Terminal Disclaimer filed on 08/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claims 2-7 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim 15 recites “and at least one kind of R among Nd and Pr”. The meaning of this limitation is not clear. Does it mean “at least one element selected from the group consisting of Nd and Pr”? Appropriate correction is required.
Allowable Subject Matter
Claims 1, 8-9, 11-14 and 16-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Hirota in view of Jang does not teach a concentration of Zr in the one grain boundary multiple junction containing both the ZrB2 crystal and the R-Cu-rich phase is from 1 to 10 atomic% as recited in claim 1, a concentration of B in the one grain boundary multiple junction containing both the ZrB2 crystal and the R-Cu-rich phase is from 5 to 20 atomic% as recited in claim 16, and a concentration of Cu in the one grain boundary multiple junction containing both the ZrB2 crystal and the R-Cu-rich phase is from 5 to 25 atomic% as recited in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/           Primary Examiner, Art Unit 1733